Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 1 of 7 PageID #: 409




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 CAMERON MAYFIELD,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:20-cv-00140-JRS-MJD
                                                       )
 CODY BURRIS, et al.                                   )
                                                       )
                               Defendants.             )


                        Order Granting Motions for Summary Judgment
                            and Directing Entry of Final Judgment

        Plaintiff Cameron Mayfield, a former Indiana inmate, brought this lawsuit pursuant to

 42 U.S.C. § 1983 alleging that, on June 10, 2019, when he was confined at the Wabash Valley

 Correctional Facility (WVCF), defendant Cody Burris exercised excessive force against him while

 Melissa Foster, Brandon Willoughby, Christopher Holcomb, and S. King failed to intervene.

 Dkt. 9. He also alleges that defendants Nicholson, Dusty Russell, and Richard Brown allowed their

 subordinates to use excessive force. Id. Finally, Mr. Mayfield alleges that defendants Nathan

 Lyday and Jessica Perez refused him treatment for injuries he sustained in this incident.

        The defendants move for summary judgment arguing that Mr. Mayfield failed to exhaust

 his available administrative remedies as required by the Prison Litigation Reform Act ("PLRA")

 before he filed this lawsuit. Mr. Mayfield responded to the motions for summary judgment and the

 defendants have replied. For the following reasons, the motion for summary judgment is granted.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 2 of 7 PageID #: 410




 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

        The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                               II. Facts

        A. The Grievance Process

        An offender grievance program is in place at WVCF. Dkt. 54-1, ¶ 6. The formal grievance

 process includes: (a) A formal attempt to solve a problem or concern following unsuccessful

 attempts at informal resolution; (b) A written appeal to the Warden/designee; and (c) A written

 appeal to the Department Grievance Manager. Dkt. 54-1, ¶ 10; Dkt. 54-2, p. 3. A formal grievance

 must be submitted no later than ten business days from the date of the incident giving rise to the

 complaint. Dkt. 49 ¶ 10. Each properly submitted Offender Grievance received at WVCF is logged

 electronically. Dkt. 54-1, ¶ 19; Dkt. 54-2, p. 10. The grievance specialist then provides the offender

 with a receipt and log number. Dkt. 49 ¶ 10. Typically, the grievance specialist has fifteen business

 days from the date that the grievance is received to complete an investigation and provide a

 response. Id. ¶ 11. If the offender does not receive a response within twenty business days or if the

 offender believes the response does not adequately address the concern, he may appeal. Id. ¶ 12.

 Proper exhaustion requires offenders to complete each step of the process. Id. ¶ 16.



                                                   2
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 3 of 7 PageID #: 411




         B. Mr. Mayfield's Use of the Grievance Process

         Mr. Mayfield testifies that between June 13, 2019, through July 13, 2019, he filed multiple

 informal grievances against defendants Burris, Foster, Willoughby, Holcomb, King, Nicholson,

 Russel, and Brown and that they did not timely respond to his informal grievances. Dkt. 67, p. 2

 ¶ 2. He also states that he filed an informal grievance against Jessica Perez and Nathan Lyday on

 or about January 5, 2020, and they responded about January 10, 2020. Id., p. 2 ¶ 2, 3.

         Mr. Mayfield states that on or about August 5, 2019, he filed multiple formal grievance

 complaints against Burris, Foster, Willoughby, Holcomb, King, Nicholson, Russell, and Brown.

 Id., p. 2-3 ¶ 4.

         Mr. Mayfield testifies that on or about August 15, 2019, grievance specialist B. Trimble

 responded to his formal grievance against Burris, Foster, Willoughby, Holcomb, King, Nicholson,

 Russell, and Brown. Id., p. 3, ¶ 5. Mr. Mayfield and Ms. Trimble discussed the matter face-to-face.

 Id. Mr. Mayfield testifies that he was satisfied with the response to his formal grievance. Id., p. 3

 ¶ 6.

         On January 29, 2020, Mr. Mayfield submitted an Offender Grievance Form concerning

 defendant Nathan Lyday's alleged refusal to provide him medical care. Dkt. 54-4, p. 2. The

 grievance was rejected and returned to Mr. Mayfield on February 6, 2020, because he failed to file

 the grievance within ten days of the incident as required by the Offender Grievance Process and

 because Mr. Mayfield did not indicate that he attempted to resolve the grievance informally.

 Dkt. 54-4, p. 1.

         Mr. Mayfield also filed an Offender Grievance Form concerning Nurse Perez's alleged

 failure to provide adequate medical care January 29, 2020. Dkt. 54-5, p. 2.




                                                  3
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 4 of 7 PageID #: 412




        This grievance against LPN Perez was also returned on February 6, 2020, because it had

 been submitted too late, because there was no indication that Mr. Mayfield had tried to resolve his

 complaint informally, and because staff training is not grievable. Dkt. 55-5, p. 1. Mr. Mayfield

 testifies that, on February 6, 2020, he corrected the rejected formal grievance, that the grievance

 specialist processed it, and that he was satisfied with the response. Dkt. 67, p. 4, ¶ 6.

        Mr. Mayfield filed his Complaint on March 11, 2020. Dkt. 2.

                                            III. Discussion

        The defendants seek summary judgment arguing that Mr. Mayfield failed to exhaust his

 available administrative remedies before filing this lawsuit.

        A. PLRA Requirements

        The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate suits about prison

 life, whether they involve general circumstances or particular episodes, and whether they allege

 excessive force or some other wrong." Id. at 532 (citation omitted). "Proper exhaustion demands

 compliance with an agency's deadlines and other critical procedural rules because no adjudicative

 system can function effectively without imposing some orderly structure on the course of its

 proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v.

 Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file

 complaints and appeals in the place, and at the time, the prison's administrative rules require.'")

 (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust

 administrative remedies, a prisoner must take all steps prescribed by the prison's grievance

 system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004). It is the defendants' burden to



                                                   4
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 5 of 7 PageID #: 413




 establish that the administrative process was available. See Thomas v. Reese, 787 F.3d 845, 847

 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish that

 an administrative remedy was available and that [the plaintiff] failed to pursue it.").

        B. Use of Force Claim

        Mr. Mayfield has presented evidence that he submitted informal and formal grievances

 regarding his excessive force claim. But there is no evidence that Mr. Mayfield filed a grievance

 appeal as required by the grievance policy. Instead, Mr. Mayfield testifies that, after he spoke with

 the grievance specialist about his formal grievance, he was "satisfied." Dkt. 67, p. 3 ¶ 5.

        It is true, as Mr. Mayfield suggests, that the exhaustion requirement does not mean that a

 prisoner must continue to pursue administrative remedies when he has received the relief he

 requested and no other relief is available. Thornton v. Snyder, 428 F.3d 690, 697 (7th Cir. 2005)

 ("Once a prisoner has won all the relief that is available under the institution's administrative

 procedures, his administrative remedies are exhausted. Prisoners are not required to file additional

 complaints or appeal favorable decisions in such cases. When there is no possibility of any further

 relief, the prisoner's duty to exhaust available remedies is complete.") (quoting Ross v. County of

 Bernalillo, 365 F.3d 1181 (10th Cir.2004)). But Mr. Mayfield asserts only that he discussed the

 matter "face-to-face" with the grievance specialist and that he was satisfied. Dkt. 67, p. 3 ¶ 5. This

 is not enough to allow a conclusion that, after his conversation with the grievance specialist,

 Mr. Mayfield received all of the relief that was available to him. The Court acknowledges that

 Mr. Mayfield also asserts that the documents that he contends would support this claim are

 unavailable to him because he had to surrender them to his mother when he was released from

 WVCF. See id. But Mr. Mayfield testifies that he had a "face-to-face" conversation with the

 grievance specialist. Id. He could have, but did not, describe this conversation and therefore has



                                                   5
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 6 of 7 PageID #: 414




 not presented evidence that he exhausted all administrative remedies that were available to him.

 Accordingly, the defendants are entitled to summary judgment on Mr. Mayfield's excessive force

 claim.

          B. Medical care

          It is undisputed that Mr. Mayfield did not submit an informal grievance regarding the

 alleged denial of medical treatment until January 5, 2020, dkt. 67, p. 2 ¶ 2, and did not submit a

 formal grievance on this issue until January 29, 2020, id. p. 2-3 ¶ 4. Mr. Mayfield's formal

 grievance was rejected as untimely, among other things. Dkt. 67-1. Because it is undisputed that

 Mr. Mayfield did not submit a timely grievance as required by the grievance policy, he failed to

 exhaust his available administrative remedies as to this claim and the defendants are entitled to

 summary judgment.

                                         IV. Conclusion

          For the foregoing reasons, the defendants' motions for summary judgment on the

 affirmative defense that Mr. Mayfield failed to exhaust his available administrative remedies

 before filing this lawsuit, dkt. [47], and dkt. [55], are granted. Judgment dismissing this action

 without prejudice shall now issue.

          IT IS SO ORDERED.



 Date: 12/10/2020



 Distribution:

 CAMERON MAYFIELD
 617 South 14th Street
 Terre Haute, IN 47807



                                                 6
Case 2:20-cv-00140-JRS-MJD Document 72 Filed 12/10/20 Page 7 of 7 PageID #: 415




 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL
 zachary.griffin@atg.in.gov

 Angela Marie Rinehart
 KATZ KORIN CUNNINGHAM, P.C.
 arinehart@kkclegal.com




                                       7
